Citation Nr: 1434120	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  05-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected splenomegaly.  

2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected splenomegaly.  

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected splenomegaly.  

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected splenomegaly.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1967.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

This matter was previously before the Board in November 2012 and August 2013, at which time it was remanded for additional development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral shoulder, elbow, knee and back disorder he currently has.  A VA medical examination was conducted in November 2013, and VA medical opinions were issued in May 2013 and November 2013.  After completion of the requested actions, the AOJ readjudicated the matters via an April 2014 Supplemental Statement of the Case (SSOC), and upon denial, returned the case to the Board the following month for further appellate review.  While the Board finds that collectively, these opinions address the questions listed in the November 2012 and August 2013 remand directives, after conducting a thorough review of the claims file, the Board finds that another remand of the Veteran's claims is necessary.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Review of the post-service medical records demonstrate that the Veteran injured his lower back, knees and shoulders during several work and non-work related incidences.  Specifically, the record reflects that the Veteran injured his right knee in February 1982 while working as an equipment operator for the Municipal Building at his local government office.  The February 1982 accidental injury report demonstrates that the Veteran slipped, fell and injured his right knee while cutting a tree trunk in sections and rolling it over to cut the other side.  Private treatment records issued from Pascack Valley Hospital, and dated in October 1991, reflect that the Veteran presented for an evaluation after injuring his left knee and ankle when he slipped down a flight of steps several months prior in June 1991.  In a letter dated in April 1995, the Veteran's physician, S.D., M.D., provided a summarization of the Veteran's medical history since he began treating him, and noted that the Veteran first presented at his office in August 1990 with complaints of left-sided low back pain as well as left-sided sciatica, which he attributed to a work-related incident approximately three weeks prior.  According to Dr. D., the Veteran had been helping with the reconstruction efforts at the Holland Tunnel and had attempted to move several steel beams when he experienced an episode of low back pain.  Dr. D. further noted that the Veteran re-injured himself three weeks after this incident.  

During the November 2013 VA examination, while interviewing the Veteran regarding his medical history, the VA examiner noted that the Veteran reportedly injured his back during a previous work-related incident in 1991, and had been receiving Workman's compensation benefits as a result of this injury.  The Veteran also described injuring his right shoulder during a separate work-related incident wherein he was unloading 50 pound bags of material from a freight car when one of his co-workers dropped a bag on his right shoulder causing it to dislocate.  According to the Veteran, he was receiving Workman's compensation benefits as a result of this injury as well.  Although it is somewhat unclear from the record, the examiner appears to indicate that the Veteran was receiving Workman's compensation for his knee injuries as well.  Unfortunately, the claims file does not contain any records from the Office of Worker's Compensation Program (OWCP) relating to the Veteran.  When VA is on notice of records held by the Social Security Administration or other agency which appear relevant to a pending claim, VA must obtain and consider them.  See Baker v. West, 11 Vet. App., 163, 169 (1998).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2013).  

In light of the assertions made at the November 2013 VA examination, and given that the Veteran may have injured his knees during a prior work-related incident for which he may be receiving Workman's compensation benefits as well, and considering that the VA examiner has related some of the Veteran's claimed disabilities to "occupational wear and tear," the Board finds that the Veteran's claim should be remanded once again to obtain these records to ensure that there is a complete record upon which to decide the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1. Contact the OWCP for the purpose of obtaining and associating with the VA claims folder the Veteran's complete OWCP record.  If, after making reasonable efforts to obtain the identified records, the documents are not obtainable, notify the Veteran and (a) identify the specific records not obtainable; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. After completing the above, readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

